Olivee, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation of submission, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, that the merchandise consists of mechanical toys exported from Japan.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United 'States are equal to the appraised values less the amounts added under duress and that there is no higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that this appeal be submitted on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the appraised values, less the amounts added under duress.
Judgment will be rendered accordingly.